Exhibit 15
                                                                Page 1
 1              DOMINIQUE KARRION FREEMAN
 2         IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS
 3                     EASTERN DIVISION
 4   SDHARIE HOWARD, et al.,               )
                                           )
 5             Plaintiffs,                 )
                                           )
 6       vs.                               )    Case No. 17-cv-8146
                                           )
 7   COOK COUNTY SHERIFF'S                 )
     OFFICE, et al.,                       )
 8                                         )
               Defendants.                 )
 9
10
11       DEPOSITION OF DOMINIQUE KARRION FREEMAN
12                    Chicago, Illinois
13             Wednesday, January 16, 2019
14
15
16
17
18
19
20
21
22
23   Reported by:
24   JANET L. ROBBINS, CSR, RPR
25   JOB NO. 154299

               TSG Reporting - Worldwide       877-702-9580
                                         Page 94                                                Page 95
 1           DOMINIQUE KARRION FREEMAN                  1           DOMINIQUE KARRION FREEMAN
 2   different than what you thought it would be?       2   team meeting, is there a roll call meeting that
 3      A. Initially -- initially it aligned            3   you attend?
 4   with the expectations, but it --                   4       A. No. So new policies and procedures,
 5      Q. Did that change at some point?               5   the way we're made aware that those come about,
 6      A. It definitely evolved into just a            6   we get an e-mail that says you have -- and this
 7   tremendous weight.                                 7   is an example -- you have three Lexipol policy
 8      Q. Weight, W-E-I-G-H-T?                         8   changes to review and need your acknowledgment.
 9      A. Yes.                                         9   So we get e-mails.
10      Q. What do you mean by that?                   10       Q. And when you get those e-mails, is
11      A. I guess with the workload due to            11   it your practice to review the information
12   staffing issues.                                  12   that's presented on Lexipol?
13      Q. When you applied for the CRW job,           13       A. When I have time.
14   you understood that it would involve going into   14       Q. What do you do when you don't have
15   the divisions and meeting with the inmates,       15   time?
16   correct?                                          16       A. I never have time. So I'm working.
17      A. Correct.                                    17   Unless you want to rephrase the question.
18      Q. And you knew from your time as a            18       Q. Well, you said, I think, that you'll
19   classifications specialist some of the crimes     19   review the policies on Lexipol when you have
20   with which these individuals had been charged,    20   time, but you never have time.
21   correct?                                          21           Does it follow then that you never
22      A. Definitely, uh-huh.                         22   review the policies on Lexipol?
23      Q. Currently as a CRW, is there a              23       A. I would never say never. When there
24   mechanism by which you learn of new policies or   24   are times -- say if there's a lockdown, then
25   new procedures? In other words, is there a        25   I'm able to go and catch up on the new policies

                                         Page 96                                                Page 97
 1            DOMINIQUE KARRION FREEMAN                 1           DOMINIQUE KARRION FREEMAN
 2   that have come into play.                          2           When did you work in Divisions 3, 4,
 3        Q. So your testimony is that it's rare        3   9, 17, the law library and Cermak?
 4   that you have the time to review new policies      4       A. Do you mean as a CRW --
 5   that you receive through e-mail by Lexipol?        5       Q. Well --
 6        A. Currently, due to my current               6       A. -- or in general?
 7   assignment, that would be yes.                     7       Q. -- let me rephrase the question.
 8        Q. Okay. Can you take out Exhibit 2,          8           As a CRW, have you worked in
 9   please? That's the complaint.                      9   Divisions 3, 4, 9, 17, the law library or
10        A. Yes, sir.                                 10   Cermak?
11        Q. Thank you. In paragraph 36, I think       11       A. Yes.
12   it's the fifth line, there's a sentence that      12       Q. Even though you weren't assigned to
13   begins, "As a CRW."                               13   those locations?
14            Do you see that?                         14       A. Yes.
15        A. Yes, sir.                                 15       Q. Why would you -- let's start with
16        Q. The sentence states, "As a CRW, she       16   Division 3. When did you work in Division 3 as
17   has been assigned to Divisions 2, 11, 08/RTU,     17   a CRW and why?
18   5, and Division 6 Annex," right?                  18       A. So Division 3, it was brief because
19        A. Yes.                                      19   as my time as a CRW, they were getting ready to
20        Q. Are those all of the divisions to         20   do transitional housing and close that
21   which you've been assigned as a CRW?              21   division. So I may have passed through there
22        A. Yes, to my knowledge.                     22   in terms of like picking up grievances. So it
23        Q. The next sentence says, "She has          23   was not actual tier visitation for Division 3.
24   also worked in Divisions 3, 4, 9, 17, the law     24       Q. Do you recall whether any detainee
25   library, and 8/Cermak."                           25   ever exposed himself to you while you were in



                                                                                                        25
                         TSG Reporting - Worldwide            877-702-9580
                                          Page 98                                               Page 99
 1            DOMINIQUE KARRION FREEMAN                 1           DOMINIQUE KARRION FREEMAN
 2   Division 3 as a CRW?                               2      Q. You'd make a good lawyer, I think.
 3       A. No.                                         3      A. I always wanted to be.
 4       Q. No, it didn't happen, or no, you            4      Q. I'm not recommending it. I'm just
 5   don't recall?                                      5   making an observation.
 6       A. No, it didn't happen. And that was          6           When and why did you work in
 7   where -- no. Well, there's 3 and 3 Annex, but      7   Division 9 as a CRW?
 8   no.                                                8      A. I -- my first two weeks as a CRW I
 9       Q. When and why did you work in                9   had to work in Division 9. And I shadowed with
10   Division 4 as a CRW?                              10   the Grade 16s, which are considered CRW-IIs. I
11       A. Division 4 I worked on overtime.           11   don't like Division 9.
12   When? It would have had to have been when I       12      Q. Division 9 is a maximum security
13   first started. So between July of 2016 and I'm    13   division, correct?
14   going to venture and say March of 2017, that's    14      A. Super max, yes.
15   when we had overtime, during that time frame,     15      Q. Did any detainee expose himself to
16   so within my first six months of working in       16   you when you were working as a CRW in
17   Inmate Services.                                  17   Division 9?
18       Q. Was Division 4, was that a female          18      A. Every day.
19   division at that time or no?                      19      Q. And you said you were there for
20       A. It was, yes, sir.                          20   about two weeks?
21       Q. Is it accurate that no detainee ever       21      A. Yes, sir.
22   exposed him or herself to you while you were in   22      Q. What is Division 17?
23   Division 4?                                       23      A. Division 17 was for the women where
24       A. To my knowledge, no. Yes, it is            24   they go for furlough housing. So it's the
25   accurate.                                         25   women who -- it's no longer there. The

                                        Page 100                                              Page 101
 1           DOMINIQUE KARRION FREEMAN                  1           DOMINIQUE KARRION FREEMAN
 2   building is actually torn down as well, but        2      Q. Did any detainees ever expose
 3   Division 17 was where the women who do day         3   themselves to you in the law library of
 4   reporting had to come in and check in and do       4   Division 9?
 5   whatever coursework they had to do, as well as     5      A. Yes.
 6   the ladies who were pregnant were housed in        6      Q. And when did you work as a CRW in
 7   Division 17. And those who were receiving like     7   Division 8/Cermak?
 8   drug treatment programs were housed in             8      A. 8/Cermak, during overtime I worked
 9   Division 17.                                       9   there. And during lobbies currently we have to
10       Q. And when did you have occasion to          10   go to 8/Cermak.
11   work in Division 17 as a CRW?                     11      Q. And 8 Cermak is the medical board,
12       A. That was another situation where as        12   correct?
13   soon as I got on, those buildings were closing,   13      A. Yes. Correct.
14   so I -- mainly that was like a pass-through and   14      Q. Have you ever had a detainee expose
15   it was when I first started working with that     15   himself to you while you were working as a CRW
16   department.                                       16   in division 8?
17       Q. When did you work in the law library       17      A. Are you saying 8/Cermak or 8/RTU?
18   as a CRW?                                         18      Q. Well, 8/Cermak.
19       A. I don't know if you know, but each         19      A. I believe that an inmate was
20   division has its own law library. I worked in     20   masturbating. But in terms of actually
21   the law library in Division 9 within my first     21   exposing himself, the door was higher. So I
22   month of being a CRW. I would go and assist       22   would have to say I don't know if it was that
23   Ms. Leslie or the law librarian. Ms. Leslie,      23   or not, but I know he wasn't having a seizure.
24   she's retired at the moment. Well, not at the     24      Q. Whatever he was doing, you couldn't
25   moment, but she's retired.                        25   be certain because your view was obstructed by



                                                                                                       26
                         TSG Reporting - Worldwide            877-702-9580
                                        Page 114                                               Page 115
 1           DOMINIQUE KARRION FREEMAN                  1          DOMINIQUE KARRION FREEMAN
 2       A. Yes.                                        2          And I believe I sent it to
 3       Q. You sent it to Theresa Olson, the           3   Supervisor Hampton, first name, Lester,
 4   Inmate Services & Programs AED?                    4   L-E-S-T-E-R.
 5       A. Yes.                                        5          And I also gave this lieutenant on
 6       Q. And AED means assistant executive           6   duty a hand copy, but I did not sent it to him.
 7   director?                                          7   He actually copied my -- my form.
 8       A. Correct.                                    8      Q. Is there just a supply of these
 9       Q. You sent it to John Mueller, Inmate         9   blank forms somewhere for you to use?
10   Services deputy director?                         10      A. No. They're actually located in the
11       A. Yes.                                       11   U drive on our computer -- in our computer
12       Q. Do you know if you sent it to anyone       12   database. So there's an Inmate Services forms
13   else?                                             13   folder accessible on our computers that we're
14       A. Yes.                                       14   able to go to for various forms to utilize to
15       Q. Who else would you have sent it to?        15   do our job. So it's readily available on the
16       A. My current supervisor at that time.        16   computer.
17       Q. And who was that?                          17      Q. So in the case of Exhibit 4, you
18       A. Her name was Maria Oseda. She's no         18   printed out the blank form, filled it in by
19   longer with the county anymore. O-S-E-D-A,        19   hand and then scanned it?
20   first name Maria.                                 20      A. I always do, yes, sir.
21           I also sent it to my supervisor on        21      Q. Did anyone ever explain to you the
22   duty, because this incident took place during     22   purpose of completing and submitting one of
23   overtime. At the time, that particular            23   these memorandums? In other words, once you
24   supervisor was Ms. Fenderson, first name,         24   submitted it, what did you expect was going to
25   Lynea, L-Y-N-E-A.                                 25   happen with respect to this incident?

                                        Page 116                                               Page 117
 1            DOMINIQUE KARRION FREEMAN                 1          DOMINIQUE KARRION FREEMAN
 2       A. I don't believe the expectations            2   capabilities of documenting incidents in CCOMS,
 3   were explained to me of what was going to          3   not civilian staff.
 4   happen as a result of it. I always, just for       4      Q. Do you as a CRW have any ability to
 5   my personal sake, just know that you should        5   add or edit any information in CCOMS, or is
 6   always write something up if an incident           6   your access only to view information in CCOMS?
 7   happens and document as much information as you    7      A. In my current position, no. When I
 8   can to kind of preserve whatever happens or        8   was a classifications specialist, yes.
 9   whatever may follow further down the line from     9      Q. So as a CRW, you can view
10   it such as this.                                  10   information in CCOMS but not add or edit
11            But no one's ever actually said if       11   information?
12   you turn this incident report in, that A, B,      12      A. That is correct.
13   and C is going to take place as a result of it.   13      Q. Taking a look at Exhibit 4, does
14   I just kind of always felt like we write the      14   this describe an incident that took place in
15   incident report just to report it.                15   Division 11?
16       Q. You testified earlier that you have        16      A. Yes.
17   access to CCOMS?                                  17      Q. On January 26th of 2017?
18       A. Yes.                                       18      A. Yes.
19       Q. Have you ever submitted an incident        19      Q. Were you assigned to Division 11 in
20   report in CCOMS?                                  20   January of 2017 or were you assigned to
21       A. CRWs are not allowed to submit             21   Division 2?
22   incident reports in CCOMS. We don't have that     22      A. I was still assigned to Division 2.
23   access. That's only a sworn officer access.       23   I was working overtime in Division 11 that day.
24   It's for sworn personnel, I'm sorry, not just     24      Q. According to the "Details of
25   officers, but for sworn personnel have the        25   Incident" at the bottom of the first page, you



                                                                                                        30
                         TSG Reporting - Worldwide            877-702-9580
                                            Page 118                                                Page 119
 1           DOMINIQUE KARRION FREEMAN                       1          DOMINIQUE KARRION FREEMAN
 2   were working overtime and you entered CH with           2   not enter the tiers?
 3   Officer Orlando to retrieve a signature from            3          MS. WILLENSON: Objection on
 4   Inmate           , correct?                             4      foundation.
 5       A. Correct.                                         5          THE WITNESS: I can't speak for
 6       Q. Is it correct then that Division 11              6      other CRWs. I can only speak for myself
 7   is a division where you as a CRW will enter the         7      for this particular incident.
 8   tiers on some occasions?                                8          But customarily, Division 2 dorms,
 9       A. Correct.                                         9      in our dorm settings, and we stay at the
10       Q. But you testified earlier that                  10      door. The furthest that a CRW may go may
11   there's some where you won't?                          11      be in the day room, which is just beyond
12       A. That is correct.                                12      the door to the tables, but we don't even
13       Q. Which divisions will you not enter              13      do that anymore. And there are four
14   the tiers as a CRW?                                    14      buildings considered dorms where that would
15       A. Division 2.                                     15      take place. Actually, three dorms.
16       Q. Division 2 is the only one, as far              16   BY MR. LEISHMAN:
17   as you know?                                           17      Q. Is that a policy, to your
18           MS. WILLENSON: You mean of where               18   understanding, that CRWs will not enter the
19       she's worked?                                      19   dorm subdivision 2?
20   BY MR. LEISHMAN:                                       20      A. No, that's not a policy. That's not
21       Q. Well, let's start with that. Of the             21   a policy. In Dorm 2 and Dorm 3, that's their
22   divisions where you've worked?                         22   sleeping area, so we would have no business
23       A. Division 2.                                     23   going in their sleeping area.
24       Q. Are you aware, one way or the other,            24          For Dorm 4, it's pretty chaotic
25   if there are other divisions where CRWs will           25   because you walk in and it's just a giant room

                                            Page 120                                                Page 121
 1           DOMINIQUE KARRION FREEMAN                       1           DOMINIQUE KARRION FREEMAN
 2   with hundreds of bunk beds, rows and rows of            2   you were trained to never stand in front of a
 3   bunk beds, so you have no choice but to walk            3   cell as a CRW?
 4   down a path and be exposed to whatever living           4      A. Trained may not have been -- trained
 5   area that they're in. But Dorm 4 is currently           5   was not used in the sense of training, but I've
 6   closed and Dorm 1 is currently closed.                  6   been just -- from talking with officers and
 7           So outside of those areas, yeah,                7   supervisory staff and command staff, I've
 8   we -- typically we would not go on the tier in          8   always been told don't stand in front of the
 9   their living space because it's a dorm setting.         9   chuckhole, don't stand in front of their door.
10   We would stay at the door.                             10           So I used the word "train." But in
11       Q. Did somebody instruct you at some               11   the sense that somebody's actually sat me down
12   point in time not to enter a dorm where it's           12   or held a meeting and said you should never
13   the detainee's living space?                           13   stand in front of a chuckhole, that's never
14       A. To my knowledge, I don't think                  14   been done.
15   anybody instructed me. I'm just not going              15      Q. Did anyone who told you never to
16   nowhere by an inmate's bed. I'm sure it's              16   stand in front of a chuckhole explain to you
17   listed somewhere, though.                              17   why you shouldn't stand in front of a
18       Q. Looking back at Exhibit 4, your                 18   chuckhole?
19   "Details of Incident" says, "Upon approaching          19      A. Not that I can recall, other than
20   the cell CRW announced to Inmate              that I   20   for obvious reasons, they might throw --
21   need a signature and had a response to his             21   "they," being the inmates, might throw
22   appeal. CRW Freeman then placed her back to            22   something out of the chuckhole at you. So
23   the wall as I've been trained to never stand in        23   depending on where you're going, you don't
24   front of the cell."                                    24   necessarily want to stand in front of the door.
25           Did you have an understanding of why           25      Q. Do you have an understanding of what



                                                                                                             31
                           TSG Reporting - Worldwide               877-702-9580
                                          Page 122                                               Page 123
 1          DOMINIQUE KARRION FREEMAN                      1           DOMINIQUE KARRION FREEMAN
 2   sorts of things detainees could throw through a       2   his penis on the paperwork and began stroking
 3   chuckhole?                                            3   it, correct?
 4      A. I do.                                           4       A. That is correct.
 5      Q. What's your understanding?                      5       Q. Where was Officer Orlando in
 6      A. Urine, feces, male fluids, pretty               6   relation to you at this time?
 7   much whatever they want.                              7       A. Standing about maybe three or four
 8      Q. Have you ever had urine or feces                8   feet to my left.
 9   thrown at you by a detainee?                          9       Q. Was he facing Detainee             or
10      A. No, sir.                                       10   facing away from Detainee            ?
11      Q. Do you know of any CRW who has had             11       A. Facing away.
12   urine or feces thrown at him or her by a             12       Q. So when you realized what
13   detainee?                                            13   Detainee            was doing, Officer Orlando
14      A. I've heard stories, yes.                       14   couldn't see what he was doing, is that
15      Q. Do you have any personal knowledge?            15   correct?
16   In other words, did you ever observe such an         16       A. That is correct.
17   incident?                                            17       Q. You write, "CRW alerted
18      A. Not that I can recall.                         18   Officer Orlando who had his back turned to
19      Q. Have you ever heard a story of a               19   cell, as he was watching deck. Officer Orlando
20   male CRW having urine or feces thrown at him?        20   told inmate that his actions were
21      A. Not that I can recall.                         21   disrespectful, escorted CRW Freeman off tier."
22      Q. Turning back to Exhibit 4, according           22           Do you recall with any more
23   to your description of the incident, you placed      23   specificity what Officer          told
24   some paperwork in the chuckhole for Inmate           24   Detainee            at this time?
25             to review, and Inmate          placed      25       A. Other than that he was disrespectful

                                          Page 124                                               Page 125
 1           DOMINIQUE KARRION FREEMAN                     1           DOMINIQUE KARRION FREEMAN
 2   and a piece of shit.                                  2       Q. And did you go see Lieutenant Holmes
 3      Q. Officer Orlando called                          3   at that time?
 4   Detainee            a piece of shit?                  4       A. Lieutenant Holmes actually met me in
 5      A. Yes.                                            5   the hall. So I never made it to the
 6      Q. Did you have any further interaction            6   lieutenant's office. He was already en route
 7   with Detainee            or Officer Orlando before    7   to the tier.
 8   he escorted you off of the tier?                      8       Q. At that time, did you tell
 9      A. Not that I can recall. I think more             9   Lieutenant Holmes what had happened?
10   conversation took place once I got -- once he        10       A. I did.
11   got me off the tier, because there was still         11       Q. What did Lieutenant Holmes say to
12   one or two inmates still out in the day room,        12   you?
13   one being on the phone and the other, I think,       13       A. He asked me if I had wrote an
14   was sitting at the table watching TV.                14   incident report. I said I did.
15      Q. According to your description --               15           No. Actually, strike that.
16   well, the next sentence says, "Called                16           He asked me if I had written a
17   Lieutenant Holmes & Sergeant Bojo and informed       17   report. I said not yet. He asked if I wanted
18   CRW to go see Lieutenant Holmes."                    18   to press charges. I said definitely.
19           Who called Lieutenant Holmes? Did            19           He said, "Well, if you press
20   you place that call or was that                      20   charges, I'm going to have to put down all of
21   Officer Orlando?                                     21   your information and stuff like that."
22      A. Officer Orlando radioed him.                   22           I said, "Exactly what information do
23      Q. And Officer Orlando then told you to           23   you have to put down?"
24   go see Lieutenant Holmes?                            24           He said, "Well, I have to get your
25      A. He did.                                        25   name and your address and stuff and that



                                                                                                          32
                          TSG Reporting - Worldwide              877-702-9580
